DETAILED ACTION
This Action is in consideration of the Applicant’s response on November 17, 2021.  Claims 3 and 18 are cancelled by the Applicant.  Claims 1, 4, 6, 7, 9, 10, 13, 14, 16, 19, and 20 are amended.  Claims 21 and 22 are added.  Claims 1 – 2, 4 – 17, and 19 – 22, where Claims 1, 6, 9, and 14 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 2, 4 – 17, and 19 – 22 are allowed.

The following is an examiner’s statement of reasons for allowance (See also Applicant remarks, Pgs. 7-8, regarding symmetric encryption of first authentication factor): the prior art does not specifically teach or suggest a system and method comprising: transmitting, by a user device in the aircraft using a wireless protocol, a first authentication factor encrypted using a symmetric cryptographic algorithm only known to the user device and a financial institution that a user of the user device has an account with; receiving, from an on-board transceiver using the wireless protocol, an authentication token comprising a one-time code and encrypted using an asymmetric cryptographic algorithm; transmitting, using the asymmetric cryptographic algorithm, a second authentication factor comprising the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/TAE K KIM/Primary Examiner, Art Unit 2496